IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

WALTER E. WILLIAMS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-5760

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
____________________________/

Opinion filed January 30, 2015.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Walter E. Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      Walter E. Williams seeks a belated appeal of an order denying his petition for

writ of habeas corpus, but we have no authority to grant a belated appeal in a civil

proceeding. See Powell v. Department of Corrections, 727 So. 2d 1103 (Fla. 1st DCA

1999). Accordingly, the petition seeking belated appeal is DENIED. This disposition

is without prejudice, however, to petitioner seeking relief in the lower tribunal. See,
generally, Milord v. Florida Parole Commission, 4 So. 3d 762 (Fla. 1st DCA

2009)(Browning, J., concurring).

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.




                                    2